DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the rear driving member” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The phrase “the rear driving member” is first introduced in claim 15.  Claim 16 is not dependent on claim 15.  Clarification and correction are required.
Claims 17, 18 and 24 recites the limitation "the power source".  There is insufficient antecedent basis for this limitation in the claim.   It is unclear whether the Applicant means “the power train’.  Are the power train and the power source the same feature?  The claims will be examiner as though that phrase refers to “the power train”.  Clarification and correction are required.
Claim 20 recites the limitation “the trailing arm”.  There is insufficient antecedent basis for this limitation in the claim.  Clarification and correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13, 17 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2019/0193501 (Brady).
Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2019/0210668 (Endrizzi).
Regarding claim 12, Endrizzi discloses a vehicle comprising a frame 20; a side-by side seating (See Figs 1-2) supported by the frame; a plurality of ground engaging members (10, 14) including a plurality of rear ground engaging members (See Figs 1 and 2); a power train (engine 50) supported by the frame, positioned rearward of the side-by-side seating, and operatively coupled to at least one of the plurality of ground engaging members to propel the vehicle (See Para [0137] and Fig 7); and a rear suspension 42 ( Fig 2 and located between wheels 6 in Fig 8) comprising a trailing arm coupled to the frame and at least one of the rear ground engaging members, wherein the trailing arm is coupled to the frame at a position completely below the powertrain 50 (See Para [0137] and note location of engine 50 relative to rear suspension and trailing arm in Fig 4).
Regarding claim 13, Endrizzi discloses that a first ground engaging member of the plurality of rear ground engaging members 6 define a rotation axis, which is positioned below the power train/engine 50.  (See Fig 4).
Regarding claim 17, Endrizzi discloses that the engine 50 is positioned approximately horizontally (See Figs 4 and 11) and can be adjustably mounted to the frame. (Note that the powertrain support area 170 has rearwardly extending frame tubes 172 and upwardly extending tubes 174 that include brackets. (Note that the powertrain/engine can be mounted and adjusted to the frame as desired at the time of installation.)
Regarding claim 24, Endrizzi discloses a vehicle comprising a frame 20; a side-by side seating (See Figs 1-2) supported by the frame; a plurality of ground engaging members (10, 14) including a plurality of rear ground engaging members (See Figs 1 and 2); a power train (engine 50) supported by the frame, positioned rearward of the side-by-side seating, and operatively coupled to at least one of the plurality of ground engaging members to propel the vehicle (See Para [0137] and Fig 7), wherein a rotation axis of the rear ground engaging members 6 is positioned completely below the power train when the vehicle is in a rest state; and a rear suspension 42 ( Fig 2 and located between wheels 6 in Fig 8) comprising a trailing arm coupled to the frame and at least one of the rear ground engaging members.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2019/0193501 (Brady) in view of US Pub 2019/0210668 (Endrizzi).
Regarding claim 1, Brady discloses a vehicle comprising: a frame 20; a side-by-side seating 32 supported by the frame; a plurality of ground engaging members 12, 14 supporting the frame, a first rear suspension (See fig 2) coupling a first ground engaging member (at 14) to the frame 20 (See Para [0044]) and comprising a first trailing arm 40 moveably coupled to the frame at a first location forward of a first rotational axis of the first ground engaging member  (See Para [0044])and a first control arm 42 moveably coupled to the frame at a second location 86 rearward of the first rotational axis of the first ground engaging member; a second rear suspension coupling a second ground engaging member of the plurality of ground engaging members to the frame and comprising a second trailing arm moveably coupled to the frame at a third location forward of a second rotational axis of the second ground engaging member and a second control arm moveably coupled to the frame at a fourth location rearward of the second rotational axis of the second ground engaging member (See adjacent components to other rear wheel in Figs 2-14 and unnumbered corresponding features of the trailing arm and control arm.); and a power train/engine 124 supported by the frame and positioned rearward of the side by side seating, (See Fig 6A) and operatively coupled to at least the first and second ground engaging members (See Para [0039]) through a rear driving member (rear final drive assembly 120) to propel the vehicle.  Brady does not disclose that a rotation axis of the rear driving member is positioned completely below the power train.  However, Endrizzi discloses a similar rear suspension where the rear driving member is positioned completely below the power train where Endrizzi show that the drive half shafts 78 (Fig 10) are completely below the power train/engine 50 (Shown in Fig 4).  It would have been obvious to position the rear driving member below the engine in Brady as taught by Endrizzi in order to protect the engine from unlevel terrain.
Regarding claim 8, Brady discloses first and second radius rods respectively coupled to the rear ground engaging members.  (See Fig 3 at 44).
Regarding claim 11, Brady discloses that the first and second trailing arms (40, 70) are coupled to the frame at a first position and a second position respectively, each of the first and second positions (at 58 and 70a) being forward of and below the power train. (See Para [0044] and Figs 1 and 3).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2019/0193501 (Brady) in view of US Pub 2012/0031688 (Safranski) and US Pub 2016/0238084 (D’Angelo).
Regarding claim 18, Brady discloses a frame; a side-by-side seating supported by the frame (See Fig 1); a plurality of ground engaging members supporting the frame,  including a plurality of rear ground engaging members 14 (Fig 1)/  Brady does not disclose a rear independent suspension coupled to the frame and at least one of the rear ground engaging members. However, Safranski discloses rear independent suspensions 116.  (See Para [0072] and Figs 6 and 32).  It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to provide a rear independent suspension as taught by Safranski for an off-road vehicle in order to navigate more easily over rough terrain. Brady discloses a power train/engine 124 supported by the frame, positioned rearward of the side by side seating operatively coupled to at least one of the pluralities of ground engaging members to proper the vehicle.  Safranski also discloses an engine 130 positioned rearward of the seating (See Fig 41 in Safranski).  Brady and Safranski don’t specifically state that the power source supplies a torque from an output shaft to a rear driving member through a chain.  However, D’Angelo discloses that it is known that most four-wheel drive and all-wheel drive vehicle have a transfer case driven by either a chain or a set of gears to transmit torque from a vehicle transmission to both front and rear axles.  (See D’Angelo at Para [0002]).  It would have been obvious to one having ordinary skill in the to use a well-known method of transmitting torque from a vehicle transmission via a chain because doing so provides the same functionality to drive the rear wheels as a conventional gear drive.
Regarding claim 19, Brady does not disclose that a rotation axis of the rear driving member is positioned completely below the power train.  However, Safranski discloses a similar rear suspension where the rear driving member is positioned completely below the power train where Safranski show that the drive half shafts 148, 150A (Fig 29) are completely below the power train/engine 13050 (Shown in Fig 41).  It would have been obvious to position the rear driving member below the engine in Brady as taught by Safranski in order to protect the engine from unlevel terrain.
Regarding claim 20, Brady discloses that a trailing arm 40 is coupled to the frame below and forward of the power train.
Regarding claim 21, the combination of Brady and Safranski discloses a rear independent suspension includes a first and second radius rods (See Fig 3 at 44) and wherein the rear driving member is coupled to a first ground engaging member of the plurality of rear ground engaging members through a half shaft 56 approximately parallel with the first and second radius rods and positioned forward of the first and second radius rods (See Fig 3 in Brady).
Regarding claim 23, the combination of Brady and Safranski discloses that the rear independent suspension further includes a trailing arm 40, 70 coupled to the frame and the first ground engaging member of the plurality of rear ground engaging members.  (See Fig 3 and Para [0044]) of Brady).
Allowable Subject Matter
Claims 25-28 are allowed.
Claims 2-7, 9-10, 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616